Citation Nr: 9928141	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  96-38 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the left hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1954. 

This matter comes to the Board of Veterans' Appeals (Board), 
ostensibly on appeal from a June 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland Ohio, which denied service connection for, among 
other things, "arthritis ... bilateral hips."  (The 
procedural posture of the left hip matter is discussed in 
more detail in the remand which follows this introduction.)  
In June 1997, the undersigned Member of the Board conducted a 
hearing at the RO (Travel Board hearing) on the matters of 
service-connection for arthritis of the left hip and other 
disabilities.

The matters of service connection for the left hip and other 
disabilities denied by the June 1994 RO decision were 
previously before the Board in November 1997.  At that time, 
the undersigned Member of the Board remanded the left hip and 
other matters to the RO for additional development.  On 
remand, the RO granted service connection for all of the 
disabilities in question, except for arthritis of the left 
hip, in a March 1999 decision.  That decision continued the 
denial of service connection for arthritis of the left hip.

The Board notes that in the veteran's August 1996 VA Form 9, 
he claimed an "increase in disability."  At the time, he 
had several service-connected disabilities.  However, 
subsequent to August 1996, the RO has only adjudicated his 
entitlement to an increased rating with respect to one of 
those disabilities (arthritis of the right elbow with a loose 
body, see October 1996 rating decision), notwithstanding that 
the veteran has repeated his allegations of increased 
disability since that time, e.g., in a November 1996 VA Form 
9.  Moreover, in a November 1996 statement, he appeared to 
disagree with the effective date of the award of an increased 
rating for the traumatic arthritis of his right elbow, with a 
loose retained foreign body, as determined in the October 
1996 rating decision.  He repeated this assertion in a 
January 1997 statement in support of claim, and the 
representative also raised this issue in his January 1997 VA 
Form 646.  However, it does not appear that the RO has 
adjudicated the increased rating or effective date matters in 
the first instance.  These matters are referred to the RO for 
appropriate action. 


REMAND

This case must be remanded for clarification as to whether 
the veteran has withdrawn his claim entitlement to service 
connection for arthritis of his left hip, as reflected by the 
following facts. 

In February 1993, the veteran submitted a claim of 
entitlement to service connection for "arthritis," claimed 
as secondary to his service-connected residuals of shell 
fragment wounds.  The claim mentioned nothing regarding 
arthritis of his left hip.  The report of a December 1993 VA 
muscle examination reflects that the veteran had some 
discomfort on the extreme range of motion of his "hips" 
(the earliest indication in the record of any left hip 
disability), but that report reflects no diagnosis of 
arthritis of the left hip, or intention on the part of the 
veteran to seek service connection for arthritis of the left 
hip.  Nevertheless, in June 1994, the Department of Veterans 
Affairs Regional Office (RO) in Cleveland, Ohio entered a 
decision which denied, among other things, service connection 
for degenerative arthritis of the veteran's right shoulder, 
knees, and "bilateral hips."  

In February 1995, the veteran submitted a statement, which 
the Board's November 1997 remand construed as a notice of 
disagreement (NOD) with the June 1994 decision.  While that 
statement mentioned the veteran's concerns regarding his 
claim of service connection for disability of his right hip, 
it mentioned nothing regarding his left hip.  The RO, by 
contrast, treated the February 1995 statement as a petition 
to reopen the claims of entitlement to service connection 
that had been denied in June 1994, including the ostensible 
"claim" of service connection for arthritis of the 
veteran's left hip.  See 38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 3.156, 20.302(a) (1998).  In June 
1995, the RO entered a decision which determined that new and 
material evidence had not been presented sufficient to reopen 
the claims, and then notified the veteran of that decision.  
In July 1995, the veteran submitted a statement in which he 
said that he was "in disagreement with all of the arthritis 
decisions" reflected in the June 1995 decision.  In August 
1995, the RO issued a statement of the case (SOC) on the 
question of whether new and material evidence had been 
submitted sufficient to reopen a claim of entitlement to 
service connection for the various disabilities in question, 
including degenerative arthritis of the left hip.  In 
September 1995, the veteran filed a VA Form 9 ("Appeal to 
the Board of Veterans' Appeals"), which addressed, among 
other things, the matter of "bilateral hips."  

However, during the November 1995 RO hearing, the veteran 
indicated that he did not have arthritis of his left hip, 
that his left hip did not hurt him, that if "anything [was] 
there" he did not know if it was related to service, that he 
was "only" testifying about his right hip, and that he was 
"not claiming arthritis of the left hip [italics added]."  
[RO hearing transcript (RO Tr.) pp. 9-10.]  

Nevertheless, the RO issued a supplemental SOC (SSOC) on the 
matter in August 1996 (in response to which the veteran filed 
a VA Form 9 later that month), in October 1996 (in response 
to which the veteran filed another VA Form 9 in November 
1996), and again in January 1997 (in response to which the 
representative filed a VA Form 646 later in January 1997).  
During the June 1997 Travel Board hearing, the issue of 
entitlement to service connection for arthritis of the 
"hips" was addressed.  Specifically, the veteran testified 
as to a VA doctor who had expressed opinions regarding the 
arthritis in his hips.  [Travel Board hearing transcript (TB 
Tr.) pp. 1, 5.]  

In the Board's November 1997 remand, the Board noted that the 
issues on appeal included entitlement to service connection 
for degenerative arthritis of the bilateral hips, and 
remanded the case for development, including a VA 
examination.  In April 1998, the veteran underwent a VA 
joints examination pursuant to the Board's remand.  The 
report of that examination reflects no complaints by the 
veteran of left hip problems, although the examiner diagnosed 
early degenerative changes of the left hip.  

On March 10, 1999, the RO entered a decision granting service 
connection for traumatic arthritis of the right hip and 
denying service connection for degenerative arthritis of the 
left hip, but the RO did not notify the veteran of the 
decision on that date, as reflected in the following 
correspondence.  Particularly, on March 12, 1999, the RO sent 
the veteran a SSOC, informing him that service connection for 
arthritis of his left hip had been denied.  In a statement 
dated March 16, 1999, the veteran responded to that SSOC, 
saying "[i]t was not the left hip.  It is the right hip that 
is damaged.  Re-exam[ination] is in order if that is the hip 
that was examined [italics and underlining added]."  At that 
point, the veteran had not been notified by the RO that 
service connection had been granted for arthritis of his 
right hip, which he has vigorously claimed since February 
1993.  On March 29, 1999, the RO sent a letter to the veteran 
and his representative, notifying them that service 
connection had been granted for, among other things, 
traumatic arthritis of the right hip.  

In April 1999, the RO wrote to the veteran and his 
representative in response to the veteran's March 16 
statement.  The RO's letter told the veteran that if he did 
not believe that he had a left hip condition that is the 
result of an injury he incurred during his service, or that 
is secondary to an existing service-connected condition, then 
he should withdraw his appeal.  On the other hand, the letter 
told the veteran that if he believed that he has degenerative 
arthritis of the left hip as a result of an injury he 
incurred during his service, or that is secondary to an 
existing service-connected condition, he should submit 
additional evidence by May 11, 1999.  The record does not 
reflect that the veteran responded to this letter, either by 
withdrawing his appeal or by submitting additional evidence.  
In a VA Form 646 dated May 19, 1999, the representative 
indicated that although the other matters remanded by the 
Board in November 1997 had been resolved, the question of 
service connection for degenerative arthritis of the left hip 
was still at issue.  

The foregoing evidence suggests that the veteran intended to 
withdraw his appeal, particularly the veteran's November 1995 
RO hearing testimony and March 16, 1999 letter to the RO.  If 
the veteran withdrew his putative appeal regarding 
entitlement to service connection for arthritis of the left 
hip, then his "claim" ceased to exist.  Hanson v. Brown, 
9 Vet. App. 29, 32 (1996); see  38 U.S.C.A. § 7105(d)(1) 
(West 1991); 38 C.F.R. § 20.204 (1998); see also Brannon v. 
West, 12 Vet. App. 32, 34-25 (1998); Mokal v. Derwinski, 
1 Vet. App. 12, 15 (1990).  In other words, if he has 
withdrawn his claim, then there is no issue for either the RO 
or the Board to consider.  The evidence may also be viewed as 
suggesting that the veteran might not have intended to appeal 
the denial of service connection for arthritis of his left 
hip in the first instance.  See 38 U.S.C.A. § 7104 (West 1991 
& Supp. 1999); 38 C.F.R. § 20.201 (1998).  Any way that the 
question is approached, the Board is concerned that 
unnecessary adjudication of this matter might prejudice any 
claim for VA benefits that the veteran might file in the 
future with respect to disability of his left hip.  

Under the circumstances of this case, the Board is of the 
opinion that a REMAND is warranted to clarify whether the 
veteran seeks to withdraw his putative claim of entitlement 
to service connection for arthritis of the left hip.  
38 C.F.R. § 19.9 (1998). 

This case is REMANDED for the following actions:

The RO should contact the veteran and 
his representative to ascertain whether 
he is withdrawing his claim for service 
connection for arthritis of the left 
hip.  After allowing the veteran a 
reasonable time to respond, and after 
associating his written, signed response 
with the record, the RO should be 
undertake all appropriate action, to 
include returning the case to the Board 
for further consideration, if in order.

The purpose of this REMAND is to ensure due process, and to 
avoid prejudice to the veteran.  No inference should be drawn 
regarding the final disposition of this claim.  The veteran 
need take no action until otherwise notified.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


